Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 27 January 2022.   Claims 1-9, 11-16, 18 and 20-23 are pending.
Allowable Subject Matter
Claims 1-9, 11-16, 18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and aircraft system for presenting an energy state associated with an aircraft on a graphical user interface display.
Regarding independent claim 1, the prior arts fail to show individually or in combination the elements recited in independent claim 1. Specifically, the prior art references fail to show, in part, “providing, on the graphical user interface display, a graphical indication of an estimated availability point when the procedure for starting the engine of the aircraft is expected to become available on a boundary of the graphical representation of the operating envelope region associated with the procedure for starting the engine of the aircraft” as recited in independent claim 1.  At least based on the above distinctions, the Examiner submits that independent claim 1 is patentable over the combination of the cited references. 
Regarding independent claim 13, the prior arts fail to show individually or in combination the elements recited in independent claim 13. Specifically, the prior arts fail to show “a graphical indication of an estimated availability point for when the starting procedure for the engine of the aircraft is expected to become available on a boundary of the graphical representation of the operating envelope region for the starting procedure; and the aircraft symbology is positioned with respect to the graphical indication of the estimated availability point in accordance with the relationship between the current 4Appl. Serial No.: 16/512,151 Response to Office Action dated November 29, 2021 parameter values associated with the current energy state of the aircraft and the operating envelope region for the starting procedure” as recited in independent claim 13.
Regarding independent claim 18, the prior arts fail to show individually or in combination the elements recited in independent claim 18. Specifically, the prior arts fail to show “a graphical representation of the operating envelope region associated with the procedure for starting the engine of the aircraft depicted with respect to the first and second reference axes; a graphical representation of an estimated availability point for the procedure for starting the engine of the aircraft determined based on current values for the first and second parameters for the aircraft; and aircraft symbology positioned with respect to the first and second reference axes in accordance with the current values for the first and second parameters for the aircraft, wherein the aircraft symbology is outside the graphical representation of the operating envelope region associated with the procedure for starting the engine of the aircraft” as recited in independent claim 18.
At least by their dependency on patentable claims, the Examiner submits that the remaining claims are also patentable over the combination of the cited references.
Accordingly, claims 1-9, 11-16, 18 and 20-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173